DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Applicant's amendments and remarks, filed on 01/21/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 28, 30-35, 37-39 are under examination. 
Claims 1-27, 29, 36 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is modified in view of applicant’s amendments.
Claims 28, 30-35, and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention (claims 33 and 34) is directed to a method/system for validating immunofluorescence assay measurements. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claim requires: 
evaluate the baseline image to establish at least one baseline protein expression value…
determining…at least one baseline protein expression value from the…reference image;
comparing…the at least one baseline protein expression value to the one or more target protein expression values…;
providing the measured target protein expression value to the predictive model…;
In this case, the above steps are generically recited and are not limited to any particular acts or operations for achieving these intended functions. As such, these steps can be reasonably performed by the human mind of a scientist or engineer and include mental observations or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of an image analysis tool in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii).
Additionally, the above comparing step requires comparing “values”. As such, this step encompasses mathematical calculations and/or operations under the Revised Guidance. In addition, the use of mean intensity values necessarily requires performing a calculation and a review of applicant’s own specification teaches machine learning techniques for performing classification [0154]. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) [Step 2A, Prong 1: YES]. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
In this case, there is no practical integration of the abstract idea. With regards to the subjecting, capturing, storing, and extracting steps, these amount to nothing more than insignificant extra-solution activity (i.e. collecting data for use by the abstract idea) and are not indicative of integration into a practical application. See MPEP 2106.05(g). With regards to the providing step, this step merely outputs data to a mathematical model and therefore represents extra-solution activity because it is a mere nominal or tangential addition to the claim. In addition, this step is also the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(g).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
With regards to the claimed processor, multispectral camera, and image analysis tool, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the mathematical concepts and/or mental processes that a scientist would perform using the computer components as a tool. See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Indeed Saidi et al. (US 20050262031; filed Mar. 14, 2005; priority date: Jul. 21, 2003; hereinafter referred to as Saidi ‘031) teaches that methods and devices for obtaining data from immunofluorescence assays and multispectral cameras were well known in the art [0039, 0045-57, 0067, and Figure 3]. Similarly, predictive models (for predicting risk of a medical occurrence) are also known in the art (as evidenced by applicant’s own specification on pages 15 and 16). Therefore, this limitation remains nothing more than insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the claimed processor, multispectral camera, and image analysis tool as explained with respect to Step 2A Prong 2, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

D. Dependent Claims
Dependent claims 28, 30-32, 35, 37-39 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  In particular, claims 28, 30-32, 35, 37-39 further limit the specificity of the data used by the abstract idea, which is nothing more than insignificant extra-solution activity, as well as additional computational that amount to mental processes and/or mathematical relationships for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Response to Arguments
Applicant’s arguments, filed 01/21/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant’s primary argument is that the claims are patent eligible because they recite an improvement to the technology, namely by correcting errors in the data to improve accuracy. Applicant additionally cites the Federal Circuit’s decision in the Koninklijke KPN N.V. v. GEMALTO M2M GMBH case. In response, the Koninklijke claims in the ‘662 patent were directed to an entirely different fact pattern (and it is noted that only claims 2-4 were deemed patent eligible, claim 1 was not). For example, by requiring that the permutation applied to original data be modified “in time,” claim 2 recites a specific implementation of varying the way check data is generated that improves the ability of prior art error detection systems to detect systematic errors. See ’662 patent at col. 2, ll. 51–53. Similarly, the claims in Finjan were directed to a non-abstract improvement because they employed a new way of generating check data that enables the detection of persistent systematic errors in data transmissions that prior art systems were previously not equipped to detect (Finjan, Inc. v. Blue Coat System, Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018)). However, the instant claims do not recite any such limitations, but merely provide measured target protein expression values to a predictive model, i.e. there is nothing done with the information generated by the abstract idea that would constitute an integration into a practical application under the Revised Guidelines. Therefore, these cited Court decisions are not informative with regards to the instantly claimed application. As such, the examiner maintains that the focus of the claims is not an improved computer or [device] but on the improved mathematical analysis in order to generate “better data”. For at least these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 101- Lack of Utility
The following rejections are necessitated by amendment.
Claims 28, 30-35, 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a substantial asserted utility or a well-established utility.
The claims are directed to an apparatus for evaluating whether a patient is likely to have a favorable pathological stage of prostate cancer. However, the claims lack a substantial utility for the following reasons. Attention is directed to MPEP 2107.01.
An application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the 'substantial' utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Thus a "substantial utility" defines a "real world" use. Utilities that require or constitute carrying out further research to identify or reasonably confirm a "real world" context of use are not substantial utilities. 

In the present case, the claimed method and system results in a process that has no specific and/or substantial utility. In particular, the claimed method/system results in comparing baseline and reference protein data, and then providing “measured target protein expression values” to a “predictive model”.  The claimed process does not require executing the model and does not provide any result (other than merely providing information to said model) that would define a "real world" context of use. An example of a substantial utility would be a method/system wherein the model is actually used for achieving some particular results (e.g. calculating a likelihood that a patient will survive a particular type of cancer), or providing some result that a physician could use to take some particular action based on the probabilistic information. Therefore, the claimed invention is not supported by a substantial utility, as it does not result in any “real world” context of use. Satisfaction of the requirements of 35 USC 101 is deemed to be a lynchpin to patentability.  While claims are read in light of the specification, limitations found within same, and which would constitute a lynchpin to patentability, have not been read into the claims.
Claims 28, 30-35, 37-39 are also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not supported by either a specific, substantial, and credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. [See MPEP 2106.02]. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejections are necessitated by amendment.
Claims 28, 30-35, 37-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 33 and 34 are also rejected due to said dependency.
Claim 33 recites “storing….the reference protein expression value”. However, there is lack of antecedent basis for this limitation as there is no previous step for actually determining such an expression value. Clarification is requested via amendment. Notably, the previously step results in determining a “baseline protein expression value”. According, this storing step is interpreted as storing a “baseline” protein expression value for purposes of examination.   
Claims 33 and 34 recite “providing the measured target protein expression value to the predictive model, where the predictive model is configured to evaluate at least time to prostate cancer specific mortality, only where the one or more extracted target protein expression values in the reference cell line do not deviate from the determined baseline protein expression value”. The above phrase is problematic for the following reasons. 
(1) It is unclear what limiting effect of the “predictive model” is intended by the above “where” clause. Applicant is reminded that a “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In this case, the above “where” clause generically expresses the intended result without any active method steps making use of the model whatsoever. The clause fails to impose any structural limitations on the model with regard to the nature of the data being used or the type processes actually being performed. At best, the above “where” clause passively suggest steps (to evaluate…) without positively reciting any active method steps. As such, it is unclear what limiting effect of the claimed model is intended since the “where” clause imposes no patentable distinction on the claim (is not limiting).  Clarification is requested via amendment. For purposes of examination, the above “where” clause is interpreted as an intended use recitation that has no patentable weight on the claimed method and the claimed step requires nothing more than providing the measured target protein expression value to a predictive model. 
(2) It is unclear as to the metes and bounds of the claimed “predictive model" such that one of ordinary skill in the art would know how to avoid infringement. For example, one of skill in the art would know that mathematical models must have well-defined parameters and/or equations (in order to make use of the data that is being input into them). In this case, no such parameters or equations are being claimed and a review of the specification does not provide any limiting definition such that the artisan would recognize the scope of what is being claimed. As a result, the boundary of the mathematical model required to achieve the claimed result cannot be drawn.
Claims 28 and 35 recite “further comprising obtaining…and compare the target protein expression values in the reference cell line of the new sample multiplex immunofluorescence assay.” Firstly, given that the step recites the active step of “obtaining”, the subsequent usage of the verb “compare” (i.e. passive language) appears to be grammatically incorrect. The examiner suggests amending this term to instead recite “comparing” (i.e. active language). Secondly, while claim 28 appears to further limit the method of claims 33 and 34 by “further comprising” additional steps [for obtaining and comparing],  it is unclear when/where these additional steps should be practiced according to the method of parent claims 33 and 34. For example, if the above obtaining and comparing steps are practiced at the end of parent claim 33 (i.e. after the providing step), then the claim does not make any sense (as this information cannot be used by the predictive model). Furthermore, parent claims 33 and 34 use a “multispectral camera” for obtaining images, whereas claims 28 and 35 use an image analysis tool, which further adds to the unclarity. For these reasons, it is unclear what limiting effect of parent claim 33 is intended by the above limitation. Clarification is requested via amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejections are necessitated in view of applicant’s amendments.
Claims 28, 30, 32-35, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22). 
Perlee teaches a method for the standardization of multiplexed antibody microarrays for use in quantitative proteomics [abstract and page 18, entire]. Regarding claims 33 and 34, Perlee teaches performing quality control by obtaining calibration protein expression values (i.e. baseline expression values) using microarray immunoassays performed on planar glass slides and laser scanning [page 8, col. 1, Table 2, page 2, col. 2, page 3, col. 1, Figure 1], which reads on obtaining at least one baseline protein expression value as claimed. Perlee teaches obtaining protein expression values from patient sample cells using microarray immunoassays performed on planar glass slides and laser scanning [page 6, col. 2, page 7, and Figure 4], which reads on subjecting reference cells to immunofluorescence assays and extracting protein expression values. Perlee does not specifically teach capturing at least one comparison image of the IF assay. However, Perlee makes obvious this limitation by teaching methods and software for capturing and analyzing images of IF assays at every data processing step [page 5, entire, and page 19, col. 2], which allows the user to detect aberrations in image quality. Perlee additionaly teaches determining statistical deviation values by comparing the deviation from the clinical samples and the calibration to determine the extent to which platform error influenced the ability to identify biomarkers [page 8, col. 1 and col. 2, Figure 5, and pages 9-10, entire, and page 18, entire], and determining deviations outside of certain ranges do not meet performance validation metrics [Figure 5, page 9 see “Performance Assessment”, Table 5, and Figure 7, page 19, col. 2]. Perlee does not specifically teach providing measured target protein expression values for use in a predictive model, wherein the model is configured as claimed. However, limitations directed to the intended use of the model are not given patentable weight for reasons discussed above. Perlee teaches fluorescence imaging devices and image capture software for performing the above steps [see at least page 19, col. 2]. Perlee does not specifically teach a computer processor, but makes obvious this feature since the disclosed image capture software necessarily requires a computer. 
Regarding dependent claims 28, 30, 32, 35, 37, and 39, all the elements of these claims are instantly disclosed or made obvious by Perlee. Regarding claim(s) 28, Perlee teaches determining statistical deviations between clinical and reference protein expression values, as discussed above. Regarding claim(s) 30, 37, Perlee teaches additionally performing normalization assays in order to improve underperforming assays and provides statistical analysis of these results as well [page 6, col. 2, Figure 4, page 8, col. 1].  Regarding claim(s) 32 and 39, Perlee teaches patient samples associated with known disease [Figure 4, page 9, col. 2, page 10, col. 1, Table 5]. Regarding claim(s) 35, Perlee teaches that deviations outside of certain ranges do not meet performance validation metrics [Figure 5, page 9 see “Performance Assessment”, Table 5, and Figure 7, page 19, col. 2], which reads on determining assays as being unacceptable (or acceptable).

Claims 31 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22), as applied to claims 28, 30, 32-35, 37, and 39, above, and further in view of  Martin et al. (Journal Of Clinical Microbiology, Feb. 2000, pp. 696–701).
Perlee makes obvious a method and system for validating multiplex IF assays, as set forth above. Regarding claim(s) 31 and 38, Perlee additionally teaches measuring fluorescence intensity (MFI) values associated with protein expression using imaging software, as discussed above, and determining the percentage of clinical samples that fall within detection ranges [page 9, “Performance Assessment”]. 
Perlee does not specifically teach an image analysis tool configured to obtain measurement values from one or more of mean biomarker intensity in a positive or negative control. However, Perlee suggests this feature by teaching the use of multiple controls to generate standard curves [page 8, col. 1].
Furthermore, Martin teaches a method for comparing immunoassays that include obtaining antibody calibration data from a test subject groups comprising true positives and true negatives, as well as the percentages of isolate nuclei that are reactive and non-reactive [p. 697, col. 1, col. 2, and Figure 1 and 2].
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have combined the teachings of Perlee and Martin resulting in using a fluorescence imaging device configured to obtain measurement values from one or more of mean biomarker intensity in a positive or negative control, since Martin teaches that such measurements were routinely used in device calibration. One of skill in the art would have expected that the references could have been combined with predictable results since Perlee already determines MFI values for controls using imagein capture software. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619